KENNEDY, Justice.
Cliff Russell filed an action against Seaboard System Railroad Company (“Seaboard”) pursuant to the Federal Employers’ Liability Act, 45 U.S.C. § 51 et seq., seeking damages for an injury to his right big toe. The jury returned a verdict for Russell in the amount of $25,000. Seaboard filed a motion for a judgment notwithstanding the verdict or, alternatively, a new trial. In that motion Seaboard alleged that the amount of the verdict was excessive and that the verdict was the result of speculation, bias, prejudice, or other improper cause. The trial court summarily denied that motion, without entering the *1093findings required by Hammond v. City of Gadsden, 493 So.2d 1374 (Ala.1986). Accordingly, the cause is due to be remanded for the trial court to enter these findings.
REMANDED.
HORNSBY, C.J., and MADDOX and SHORES, JJ., concur.
HOUSTON, J., concurs specially.